Exhibit 10.1

 

LOGO [g3513835138_001.jpg]

 

WORTHINGTON INDUSTRIES, INC.

 

NON-QUALIFIED

 

DEFERRED COMPENSATION PLAN

 

ARTICLE I - INTRODUCTION

 

1.1

Name and Adoption of Plan.

 

Worthington Industries, Inc. (the “Company”) hereby adopts this Worthington
Industries Non-Qualified Deferred Compensation Plan (the “Plan”). The Company
also extends the Plan to any Company Subsidiary that adopts the Plan, subject to
the terms described in Section 1.7.

 

1.2

Purposes of Plan.

 

The purposes of the Plan are to provide deferred compensation for a select group
of management or highly compensated employees of the Employers.

 

1.3

“Top Hat” Pension Benefit Plan.

 

The Plan is an “employee pension benefit plan” within the meaning of ERISA
Section 3(2). The Plan is maintained, however, for a select group of management
or highly compensated employees and, therefore, is exempt from Parts 2, 3 and 4
of Title 1 of ERISA. The Plan is not intended to qualify under Code Section
401(a).



--------------------------------------------------------------------------------

1.4

Plan Unfunded.

 

The Plan is unfunded. All benefits will be paid from Employers’ general assets,
which will continue to be subject to the claims of Employers’ creditors as
described in Section 11.6.

 

1.5

Effective Date.

 

The Plan shall become effective March 1, 2000. Bonus Deferrals may be made for
Fiscal Quarters beginning on or after March 1, 2000. Base Salary Deferrals may
be made for pay periods beginning on or after March 1, 2000.

 

1.6

Administration.

 

The Plan shall be administered by the Committee.

 

1.7.

Participating Employers.

 

Any Company Subsidiary may become an Employer in the Plan upon mutual agreement
between the Company and the Company Subsidiary. As a condition to becoming an
Employer, each Company Subsidiary must (a) designate the Committee as the entity
responsible for Plan administration, (b) delegate to the Company, the Committee
and the Executive Committee all power and authority to interpret, amend or
terminate the Plan, as described in this document, and to discharge the duties
and responsibilities described in Article VIII and (c) subject to Section 11.6,
guarantee the payment of any Plan benefits accrued by its Employees under the
Plan. An entity that ceases to be an Employer will nevertheless remain
responsible for any liabilities arising from or attributable to periods during
which it was an Employer.

 

ARTICLE II - DEFINITIONS AND CONSTRUCTION

 

2.1

Definitions.

 

For purposes of the Plan, the following words and phrases shall have the
respective meanings set forth below, unless their context clearly requires a
different meaning:

 

“Account” means the bookkeeping account maintained by the Committee on behalf of
each Participant pursuant to Article VI.

 

“Base Salary” means the base rate of cash compensation paid by the Employers to
or for the benefit of a Participant for services rendered or labor performed
after the Effective Date including base pay a Participant could have received in
cash in lieu of deferrals pursuant to Section 4.1 and contributions made on his
behalf to any qualified retirement or cafeteria plan maintained by the Employers
for that Participant.

 

“Base Salary Deferral” means the amount of a Participant’s Base Salary which the
Participant elects to have withheld on a pre-tax basis from his Base Salary and
credited to his Account pursuant to Section 4.1. However, no Participant may
defer any portion of this Base Salary that is earned before the later of the
Effective Date or the date that he files a properly completed Election Form with
the Committee.

 

“Beneficiary” means the person or persons designated by the Participant in
accordance with Section 7.2.

 

“Bonus Compensation” means (a) sales commissions and (b) the amount awarded to a
Participant for a Fiscal Quarter under the Employer’s Executive Bonus Plan, Cash
Profit Sharing Plan or a



--------------------------------------------------------------------------------

similar plan, including any amount the Participant could have received under
such plan in cash in lieu of deferrals pursuant to Section 4.1 and contributions
made on his behalf to any qualified retirement or cafeteria plan maintained by
the Employer for the Participant.

 

“Bonus Deferral” means the amount of a Participant’s Bonus Compensation which
the Participant elects to have withheld on a pre-tax basis from his Bonus
Compensation and credited to his account pursuant to Section 4.1. However, no
Participant may defer any portion of his Bonus Compensation that is established
before the later of the Effective Date or the date that he files an Election
Form.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, together with the rules, regulations and interpretations promulgated
thereunder.

 

“Committee” means the committee appointed to administer the Plan in accordance
with Article VIII.

 

“Company” means Worthington Industries, Inc. and any successor thereto.

 

“Company Subsidiary” means any entity which is (i) at least 100% owned, directly
or indirectly, by the Company, and (ii) any other entity which is at least 30%
owned, directly or indirectly, by the Company and which is designated as a
Company Subsidiary for purposes of this Plan by the Committee. Indirect
ownership will be determined by applying rules issued under Treas. Reg.
§1.414(c)(4).

 

“Deferral Date” means (a) with respect to amounts attributable to Base Salary
and Bonus Deferrals, the earlier of (i) the Deferral Date selected by the
Participant in the Election Form, which date must be at least one year after the
end of the Quarter with respect to which the payment would otherwise be made, or
(ii) the date of the Participant’s death, and (b) unless the Employer selects a
different Deferral Date with respect to amounts attributable to Employer
Contributions at the time such contributions are made, the later of (i) the date
the Participant reaches age 62 or (ii) the date the Participant ceases to be an
Employee. To the extent provided in Section 7.3, the Committee shall have the
right, in its sole discretion, (A) to accelerate a Participant’s Deferral Date
to the earlier of the date the participant (i) ceases to be an Employee of any
Employer or (ii) turns age 70, and (B) to set other parameters on the Deferral
Dates which it believes are appropriate.

 

“Deferrals” means Base Salary Deferrals, Bonus Deferrals and Employer
Contributors.

 

“Directors” means the Board of Directors of the Company.

 

“Effective Date” means March 1, 2000.

 

“Election Form” means the written agreement (in the form attached to this
document) entered into between the Participant and his Employer pursuant to
which the Participant designates his Beneficiary and elects the amount of his
Base Salary and/or his Bonus Compensation to be deferred into the Plan, the
Deferral Date, the deemed investment and/or the form of payment for such
amounts. Although a copy of the Election Form is attached to this document, it
is not part of the Plan and may be changed by the Committee at any time.

 

“Employee” means any common-law employee of an Employer.

 

“Employer” means the Company or a Company Subsidiary which has become a
participating Employer in the Plan. A Company Subsidiary shall cease to be an
Employer at such time as agreed between the Company and the Company Subsidiary
or, if earlier, the date an Employer ceases to be a Company Subsidiary.



--------------------------------------------------------------------------------

“Employer Contribution” means the amount, as determined by each Employer,
credited by the Committee to the Account of a Participant as an Employer
Contribution. Such amounts may vary by individual Participant at the sole
discretion of the Employer.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Executive Committee” means the Executive Committee of the Directors.

 

“Fiscal Quarter” means any fiscal quarter of the Company (currently the three
month periods ending on the last day of August, November, February, and May).

 

“401(k) Plan” means the Worthington Industries Deferred Profit Sharing Plan, as
amended and restated.

 

“Participant” means each Employee who has been selected for participation the
Plan and who has become a Participant pursuant to Article III.

 

“Plan” means this Worthington Industries Non-Qualified Deferred Compensation
Plan, as amended from time to time.

 

“Plan Year” means the twelve consecutive month period commencing January 1 of
each year-end ending on December 31. The first Plan Year shall begin on the
Effective Date and end the following December 31.

 

“Post Employment Rate” means the rate of interest established by the Committee
from time to time as the Post Employment Rate which shall be the interest paid
on Accounts after the Participant ceases employment with the Employers.

 

2.2

Number and Gender.

 

Wherever appropriate herein, words used in the singular shall be considered to
include the plural and words used in the plural shall be considered to include
the singular. The masculine gender, where appearing in the Plan, shall be deemed
to include the feminine gender.

 

2.3

Headings.

 

The headings of Articles and Sections herein are included solely for
convenience, and if there is any conflict between such headings and the rest of
the Plan, the text shall control.

 

ARTICLE III - PARTICIPATION AND ELIGIBILITY

 

3.1

Participation.

 

Participants in the Plan are those Employees who are both (a) members of a
select group of highly compensated or management Employees of their Employer, as
determined by the Committee, and (b) selected by the Committee, in its sole
discretion, to be Participants. The Committee shall notify each Participant of
his selection as a Participant and the time his participation may start. A
Participant shall remain eligible to continue participation in the Plan until
his participation ceases as set forth below in Section 3.3.

 

3.2

Commencement of Participation.

 

An Employee may commence participation in the Plan on the later of the date (i)
the Committee approves his participation or (ii) with respect to Base Salary and
Bonus Deferrals, he returns to the Committee a properly completed Election Form.
However, neither the Company, the Employer,



--------------------------------------------------------------------------------

the Committee, the Plan nor any other person shall be liable to any person if
the Committee inadvertently fails to notify him of his eligibility to be a
Participant.

 

3.3

Cessation of Participation.

 

Notwithstanding any provision herein to the contrary, an individual who has
become a Participant in the Plan shall cease to be a Participant hereunder
effective as of the earlier of the date he (a) dies, (b) otherwise ceases to be
an Employee of at least one of the Employers, (c) ceases to be a member of his
Employer’s select group of highly compensated or management employees but
remains an Employee of any Employer, (d) any date designated by the Committee or
(e) his Employer ceases to be a Company Subsidiary or an Employer (but only if
he is then an Employee of the affected Employer). The Committee will notify a
Participant if he is no longer eligible to be a Participant. A person who has
ceased to actively participate in the Plan as described in this Section but who
also remains an Employee, will continue to be entitled to all rights and
benefits (and subject to all limitations) described in the Plan other than the
right to make additional Base Salary or Bonus Deferrals or to receive additional
Employer Contributions.

 

ARTICLE IV - DEFERRALS

 

4.1

Deferrals by Participant.

 

Any Participant who desires to defer any portion of his Bonus Compensation
and/or his Base Salary must complete and deliver to the Committee an Election
Form in the form attached as Exhibit A, or in such other form as the Committee
may prescribe. The Election Form with respect to Bonus Compensation must be
filed prior to the date the amount of the Bonus is established or at such other
time established by the Committee but in no case later than the last day of the
second month of each Fiscal Quarter (or for the first Fiscal Quarter ending May
31, 2000, no later than May 15, 2000). An Election Form with respect to Base
Salary must be filed at least by the 15th day of the month prior to the
beginning of the Plan Year (or for the first Plan Year, June 15, 2000 but only
with respect to compensation earned after June 30, 2000), as to which the
election relates (or such greater or lesser period prior to such date as the
Committee establishes for purposes of administrative convenience) and will
relate only to Base Salary earned after the date the Committee receives the
Participant’s properly completed Election Form. Notwithstanding the foregoing,
Base Salary Deferrals may be discontinued at any time by filing a new Election
Form, such discontinuance to become effective as of the first day of the next
Plan Year. Under no circumstances may a Participant’s Deferral Election be made,
modified or revoked retroactively. Once made, an Election Form will continue in
effect until it is revoked or modified, subject to the limitations described
above, even if a Participant transfers his employment between Employers.

 

The Committee, in its discretion, may set limits on the amount of Base Salary
and/or Bonus Compensation that may be deferred under the Plan.

 

4.2

Time of Credit of Deferrals.

 

Bonus Deferrals and Base Salary Deferrals shall be credited to the Account of
each Participant at the same time as the Base Salary or Bonus Compensation would
have otherwise been paid; provided that a Participant whose participation
terminates (as described in Section 3.3) before such Deferred Compensation is
credited to his Account will have the amounts deferred but not credited, paid to
him in cash, without interest, as soon as reasonably possible after the date his
participation ceases.

 

4.3

Employer Contributions.

 

The Employer may determine, in its sole discretion, to make Employer
Contributions for any Participant or Participants as it elects. The amount of
any Employer Contribution to be made for



--------------------------------------------------------------------------------

any Participant shall be determined in such manner as his Employer shall, in its
sole discretion, deems appropriate and may be a different amount (or no amount)
for each Plan Year and for each Participant. Employer Contributions shall be in
the form of a credit to the Participant’s Account.

 

4.4

Timing of Employer Contributions.

 

Employer Contributions will be credited to the Participant’s Account as of the
date specified by the Employer or, if no date is specified, as soon as
administratively practical after they are declared.

 

A Participant shall be notified within a reasonable time of any Employer
Contribution to be made on his behalf under the Plan.

 

4.5

Vesting.

 

A Participant shall be fully vested in his Account at all times except to the
extent that the Employer establishes a deferred vesting schedule to apply to
Employer Contributions made on or after the time the deferred vesting schedule
is established.

 

ARTICLE V - EARNINGS

 

5.1

Earnings and Investment.

 

Amounts credited to a Participant’s Account shall be credited with earnings and
losses based on hypothetical investment directions made (or deemed to be made)
by the Participant in accordance with investment options and procedures adopted
and amended by the Committee from time to time. Any amounts credited to a
Participant’s Account to which a Participant does not provide investment
direction (or as to which no direction is permitted) shall be credited with
earnings as if the Participant shall have elected the investment option provided
for in the Plan or determined from time to time by the Committee for cases where
no investment option is made. A Participant’s Account shall be adjusted as of
each Valuation Date to reflect investment gains and losses. The Committee
retains the right to change, amend or eliminate investment options and
procedures as it shall deem appropriate in its sole discretion.

 

5.2

Earnings after Cessation of Participation.

 

If the amount in a Participant’s Account is to be paid in installments, the
amount remaining unpaid after the first installment shall bear interest from the
Deferral Date at the Post Employment Rate and no other investment options shall
be available.

 

If a former Participant who is no longer an Employee (or is employed by an
entity that ceases to be an Employer or a Company Subsidiary) still has an
Account in the Plan, the amount in the Account shall be credited with interest
at the Post Employment Rate.

 

ARTICLE VI - ACCOUNTS

 

6.1

Establishment of Accounts.

 

The Committee will establish a separate bookkeeping account for each
Participant. Such account shall be credited with the Base Salary Deferrals and
Bonus Deferrals made by the Participant pursuant to Section 4.1, and Employer
Contributions made by the Employer pursuant to Section 4.3 and credited or
charged, as the case may be with the hypothetical investment results determined
pursuant to Article V and taxes described in Section 6.4.



--------------------------------------------------------------------------------

6.2

Subaccounts.

 

Within each Participant’s bookkeeping account, separate subaccounts shall be
maintained to the extent necessary for the administration of the Plan. For
example, it may be necessary to maintain separate subaccounts where the
Participant has specified different Deferral Dates, methods of payment or
investment directions. Also, the Committee will separately account for amounts
credited for each Participant while the Participant was an Employee of each
Employer and will use this subaccount to account for Base Salary and Bonus
Deferrals and Employer Contributions (and attributable earnings, losses and
taxes described in Section 6.4) attributable to the Participant’s employment
with each Employer.

 

6.3

Hypothetical Nature of Accounts.

 

The Accounts (or subaccounts) established under this Article VI shall be
hypothetical in nature and shall be maintained for bookkeeping purposes only, so
that earnings and losses on the Base Salary Deferrals, Bonus Deferrals and
Employer Contributions made to the Plan can be credited (or charged, as the case
may be). Neither the Plan nor any of the Accounts (or subaccounts) established
hereunder shall hold any actual funds or assets. The right of any person to
receive one or more payments under the Plan shall be an unsecured claim against
the general assets of the Employer for whom the Participant was an Employee when
the Deferral (including attributable earnings and losses) was credited. Any
liability of the Company, any Employer, the Committee or any other person to any
Participant, former Participant, or Beneficiary with respect to a right to
payment shall be based solely upon contractual obligations created by the Plan.
Neither the Employers, their directors, officers or employees, nor any other
person shall be deemed to be a trustee of or fiduciary with respect to any
amounts to be paid under the Plan. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between any Employer and a
Participant, former Participant, Beneficiary, or any other Person.

 

6.4

Reduction for Taxes

 

(a) If any taxing authority establishes that any Participant is in constructive
receipt of any portion of his Account, the Committee may, in its discretion,
distribute to the Participant all or any portion of the amount subject to that
determination, reduced by the amount of any taxes imposed as a result of that
determination.

 

(b) Any employment or other taxes (such as wage taxes) that are imposed on Base
Salary or Bonus Deferrals or Employer Contributions when those amounts are
credited to a Participant’s Account will be assessed against the affected
Participant’s other compensation or deducted from the Participant’s Account to
the extent his other compensation is not sufficient to pay those taxes.

 

ARTICLE VII - PAYMENT OF ACCOUNT

 

7.1

Distribution After Deferral Date

 

 

(a)

Time of Distribution.

 

Distribution of that portion of a Participant’s Account which is not previously
distributed under the terms of the Plan shall be made as soon as practicable
following the Deferral Date for such amounts, and in any event no later than
January 31 of the year following the Deferral Date.



--------------------------------------------------------------------------------

 

(b)

Form of Payment or Payments.

 

A Participant’s Account balance shall be distributed in accordance with the form
of payment elected by the Participant on the Election Form to which such amounts
relate. The form of payment with respect to amounts and the earnings credited
thereon may be in any of the following forms:

 

 

(i)

A lump sum; or

 

 

(ii)

Other methods that the Committee, in its sole discretion, may allow.

 

Installment payments, if permitted, shall be paid annually during January of
each Plan Year. Each installment payment shall be determined by multiplying the
Account balance by a fraction, the numerator of which is one and the denominator
of which is the number of remaining installment payments to be made to the
Participant. Anything contained herein to the contrary notwithstanding, total
distribution of a Participant’s account must be made by the date such
Participant attains age 85.

 

 

(c)

Changes to Deferral Date or Form of Payment.

 

A Participant may change (i) the form of payment of his Account or (ii) his
Deferral Date by filing an amended Election Form; provided that such form must
be received by the Company no later than the earlier of (i) the end of the
Participant’s tax year prior to the previously selected Deferral Date; (ii) 12
months prior to the previously selected Deferral Date; or (iii) such earlier
date, if any, as set by the Committee.

 

7.2

Distributions upon Death

 

(a)         Distribution on Death. Upon the Participant’s death, the
Participant’s Account shall be distributed to the Participant’s Beneficiary in
one of the forms specified by the Participant from among those available under
Section 7.1(b).

 

(b)        Designation of Beneficiaries.

 

Each Participant shall have the right to designate the beneficiary or
beneficiaries to receive payment of his benefit in the event of his death. A
beneficiary designation shall be made by executing the beneficiary designation
portion of the Election Form and filing the same with the Committee. Any such
designation may be changed at any time by execution of a new beneficiary
designation portion of the Election Form in accordance with this Section. If no
such designation is on file with the Committee at the time of death of the
Participant or such designation is not effective for any reason as determined by
the Committee, then the designated beneficiary or beneficiaries to receive such
benefit shall be the Participant’s surviving spouse, if any, or if none, the
executor, personal representative, or administrator of the Participant’s probate
estate, or his heirs-at-law, if there is no administration of such Participant’s
probate estate.

 

7.3

Acceleration of Deferral Date and Payment.

 

In the event a Participant ceases to be an Employee, the Committee may, in its
sole discretion, elect to accelerate the Participant’s Deferral Date to any date
after he ceases to be an Employee, regardless of when the Participant’s Deferral
Date would otherwise occur. The Committee may also, in such case (and in the
case of distributing death benefits under Section 7.2), accelerate the method of
payment by shortening the number of installments selected by the Participant or
by paying the Account in a lump sum, such payment to be made or to commence
within a reasonable period after the accelerated Deferral Date.



--------------------------------------------------------------------------------

7.4

Unclaimed Benefits

 

In the case of a benefit payable on behalf of such Participant, if the Committee
is unable to locate the Participant or beneficiary to whom such benefit is
payable, such benefit may be forfeited to the Employer or Employers for whom the
Participant was an Employee when the forfeited Deferral was credited to his
Account, upon the Committee’s determination. Notwithstanding the foregoing, if
subsequent to any such forfeiture the Participant or Beneficiary to whom such
benefit is payable makes a valid claim for such benefit, such forfeited benefit
shall be paid by the Employer or Employers (or restored to the Plan by the
Employer (without interest from the date it would have otherwise been paid) to
whom the Account was initially forfeited. However, neither the Company any
Employer, the Committee nor any other person is liable to restore any benefit
forfeited under this Section to any other Employer.

 

7.5

Hardship Withdrawals.

 

A Participant may apply in writing to the Committee for, and the Committee may
permit, a hardship withdrawal of all or any part of a Participant’s Account if
the Committee, in its sole discretion, determines that the Participant has
incurred a severe financial hardship resulting from a sudden and unexpected
illness or accident of the Participant or of a dependent (as defined in Section
152(a) of the Code) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, as
determined by the Committee, in its sole and absolute discretion. The amount
that may be withdrawn shall be limited to the smaller of (i) the amount
reasonably necessary to relieve the hardship or financial emergency upon which
the request is based, plus the federal and state taxes due on the withdrawal, as
determined by the Committee or (ii) the affected Participant’s Account balance
as of the most recent Valuation Date. The Committee may require a Participant
who requests a hardship withdrawal to submit such evidence as the Committee, in
its sole discretion, deems necessary or appropriate to substantiate the
circumstances upon which the request is based. If a condition qualifies as a
hardship under this Section and under the 401(k) Plan, a Participant must first
withdraw all funds from this Plan before he may file a hardship withdrawal
application under the 401(k) Plan.

 

ARTICLE VIII - ADMINISTRATION

 

8.1

Committee.

 

The Plan shall be administered by a Committee appointed by the Executive
Committee or the Directors. If no other Committee is so appointed, the Committee
shall be the Compensation Committee of the Directors. The Committee shall be
responsible for approving an Employer’s designation of an Employee to be a
Participant and for the general operation and administration of the Plan and for
carrying out the provisions thereof. The Committee may delegate to others
certain aspects of the management and operational responsibilities of the Plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals, provided that such delegation is in writing.

 

8.2

General Powers of Administration.

 

The Committee shall have all powers necessary or appropriate to enable it to
carry out its administrative duties. Not in limitation, but in application of
the foregoing, the Committee shall have the duty and power to interpret the Plan
and determine all questions that may arise hereunder as to the status and rights
of Employees, Participants, and Beneficiaries. The Committee may exercise the
powers hereby granted in its sole and absolute discretion. No member of the
Committee shall be personally liable for any actions taken by the Committee
unless the member’s action involves gross negligence or willful misconduct.



--------------------------------------------------------------------------------

8.3

Indemnification of Committee.

 

The Company and all Employers shall indemnify the members of the Committee
against any and all claims, losses, damages, expenses, including attorney’s
fees, incurred by them, and any liability, including any amounts paid in
settlement with their approval, arising from their action or failure to act,
except when the same is judicially determined to be attributable to their gross
negligence or willful misconduct.

 

8.4

Costs of Administration.

 

The costs of administering the Plan shall be borne by each Employer (in
proportion to number of their Employees who are Participants) unless and until a
Participant receives written notice of the imposition of administrative costs,
with such costs to begin with the next Plan Year. Such costs may only be imposed
prospectively and not retroactively for prior Plan Years. Such costs, if
imposed, shall be charged against a Participant’s Account and shall be uniform
for all Plan Participants. Such costs shall not exceed standard fees for
similarly designed non-qualified plans under administration by high quality
third party administrators.

 

ARTICLE IX - DETERMINATION OF BENEFITS, CLAIMS

PROCEDURE AND ADMINISTRATION

 

9.1

Claims

 

A person who believes that he is being denied a benefit to which he is entitled
under the Plan (hereinafter referred to as a “Claimant”) may file a written
request for such benefit with the Committee, setting forth his claim. The
request must be addressed to the Committee at the Company’s then principal place
of business.

 

9.2

Claim Decision.

 

Upon receipt of a claim, the Committee shall advise the Claimant that a reply
will be forthcoming within ninety (90) days and shall, in fact, deliver such
reply within such period. The Committee may, however, extend the reply period
for an additional ninety (90) days for reasonable cause.

 

If the claim is denied in whole or in part, the Committee shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

 

 

(1)

The specific reason or reasons for such denial;

 

 

(2)

The specific reference to pertinent provisions of the Plan on which such denial
is based;

 

 

(3)

A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary.

 

 

(4)

Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review; and

 

 

(5)

The time limits for requesting a review under Section 9.3 and for review under
Section 9.4 hereof.

 

9.3

Request for Review.

 

Within sixty (60) days after receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Executive
Committee review the determination of the



--------------------------------------------------------------------------------

Committee. Such request must be addressed to the Executive Committee, at the
Company’s then principal place of business. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Executive Committee. If
the Claimant does not request a review of the Committee’s determination by the
Executive Committee within such sixty (60) day period, he shall be barred and
estopped from challenging the Committee’s determination.

 

9.4

Review of Decision

 

Within sixty (60) days after the receipt of a request for review, the Executive
Committee will review the determination rendered by the Committee. After
considering all materials presented by the Claimant, the Executive Committee
will render a written opinion, written in a manner calculated to be understood
by the Claimant, setting forth the specific reasons for the decision and
containing specific references to the pertinent provisions of this Plan on which
the decision is based. If special circumstances require that the sixty (60) day
time period be extended, the Executive Committee will so notify the Claimant and
will render the decision as soon as possible, but no later than one hundred
twenty (120) days after receipt of the request for review.

 

ARTICLE X - CHANGE IN CONTROL

 

10.1

Effect of Change in Control.

 

(a)        Notwithstanding any provision to the contrary contained herein, but
subject to the following sentence, in the event of a Change of Control that
affects an Employer, the Deferral Date for each Participant who has an Account
credited with any amounts attributable to Deferrals made while an Employee of
that Employer shall be accelerated to the date of the Change of Control and the
Accounts shall be paid out as of such date, but only to the extent of the
portion of the Account attributable to Deferrals made while an Employee of that
Employer. The provisions of this Section 10.1 shall not apply to any Change in
Control when expressly provided otherwise by a three-fourths vote of the Whole
Board of the affected Employer, but only if a majority of the members of the
Board of Directors then in office and acting upon such matters shall be
Continuing Directors.

 

(b)        The liability to pay any benefit that is not distributed in
connection with a Change in Control (or to pay other costs and expenses
reference in Section 1.7) will remain the liability of the Employer incurring
the Change in Control.

 

10.2

Definitions:

 

For purposes of this Article, the following terms shall have the meanings set
forth below:

 

(a)        A Change in Control shall have occurred (i) with respect to the
Company when any “Person” (other than (A) the Company or any Company Subsidiary,
(B) any employee benefit plan of the Company or a Company Subsidiary or any
trustee of or fiduciary with respect to any such plan when acting in such
capacity, or (C) any person who, on the Effective Date of the Plan, is an
Affiliate of the Company and beneficially owning in excess of ten percent (10%)
of the outstanding shares of the Company and the respective successors,
executors, legal representatives, heirs and legal assigns of such person), alone
or together with its Affiliates and Associates, becomes an Acquiring Person and
(ii) with respect to any Employer other than the Company, when it no longer
meets the definition of Company Subsidiary. The occurrence of a Change in
Control will be determined separately with respect to the Company and each
Employer.

 

(b)        “Acquiring Person” means any “Person” (i.e., any individual, firm,
corporation or other entity) who or which, together with all Affiliates and
Associates, has acquired or obtained the right



--------------------------------------------------------------------------------

to acquire the beneficial ownership of twenty-five percent (25%) or more of the
Company’s Shares then outstanding.

 

(c)        “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended, or any successor provision.

 

(d)        “Continuing Director” means any person who was a member of the
Employer’s board of directors on the Effective Date of the Plan or thereafter
elected by the shareholders or appointed by the Employer’s board of directors
prior to the date as of which the Acquiring Person became a Substantial
Shareholder (as such term is defined in Article Seventh of the Company’s Amended
Articles of Incorporation) or, a person designated (before his initial election
or employment as a director) as a Continuing Director by three-fourths of the
Employer’s Whole Board, but only if a majority of the Whole Board shall then
consist of Continuing Directors.

 

(e)        “Whole Board” means the total number of directors which the Employer
would have if there were no vacancies.

 

ARTICLE XI - MISCELLANEOUS

 

11.1

Plan Not a Contract of Employment.

 

The adoption and maintenance of the Plan shall not be deemed to be a contract of
employment between any Employer and any person or to be a commitment for the
employment of any person. Nothing herein contained shall be deemed to give any
person the right to be retained in the employ of any Employer or to restrict the
right of any Employer to discharge any person at any time; nor shall the Plan be
deemed to give any Employer the right to require any person to remain in the
employ of any Employer or to restrict any person’s right to terminate his
employment at any time.

 

11.2

Non-Assignability of Benefits.

 

No Participant, Beneficiary or distributee of benefits under the Plan shall have
any power or right to transfer, assign, anticipate, hypothecate or otherwise
encumber any part or all of the amounts payable hereunder, which are expressly
declared to be unassignable and non-transferable. Any such attempted assignment
or transfer shall be void. No amount payable hereunder shall, prior to actual
payment hereof, be subject to seizure by any creditor of any such Participant,
Beneficiary or other distributee for the payment of any debt, judgment, or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency or death of such Participant,
Beneficiary or other distributee hereunder.

 

11.3

Withholding.

 

All deferrals and payments provided for hereunder shall be subject to applicable
withholding and other deductions as shall be required of the Employers under any
applicable local, state or federal law.

 

11.4

Amendment and Termination.

 

The Directors may from time to time, in its discretion, amend, in whole or in
part, any or all of the provisions of the Plan; provided, however, that no
amendment may be made which would impair the rights of a Participant with
respect to amounts already allocated to his Account (unless the affected
Participant consents in writing to the application of that amendment), but this
provision shall not be read to restrict the authority of the Directors or the
Executive Committee or the Committee to change or limit investment options. The
Directors or the Executive Committee may terminate the Plan at any time. Unless
the Directors or the Executive Committee determines



--------------------------------------------------------------------------------

otherwise, in the event that the Plan is terminated, the balance in a
Participant’s Account shall be paid to such Participant or his Beneficiary in a
single lump sum, determined as of the most recent Valuation Date, in full
satisfaction of all such Participant’s or Beneficiary’s benefits hereunder. Any
such amendment to or termination of the Plan shall be in writing and signed by a
member of the Executive Committee or an Officer of the Company and will bind
each Employer without separate action.

 

11.5

No Trust Created.

 

Nothing contained in this Plan, and no action taken pursuant to its provisions
by either party hereto, shall create, nor be construed to create, a trust of any
kind or a fiduciary relationship between the Company or any Employer and the
Participant, his Beneficiary, or any other person. The Company may establish a
“grantor trust” (so-called “Rabbi Trust”) under federal income tax law to aid in
meeting the obligations created under this Plan, but the Company intends that
the assets of any such trust will at all times remain subject to the claims of
the Employers’ general creditors (to the extent of the amounts credited for a
Participant while he was an Employee of that Employer), and that the existence
of any such trust will not alter the characterization of the Plan as “unfunded”
for purposes of ERISA, and will not be construed to provide income to any
Participant prior to actual payment under this Plan.

 

11.6

Unsecured General Creditor Status of Employee.

 

The payments to Participant, his Beneficiary or any other distributee hereunder
shall be made from assets which shall continue, for all purposes, to be a part
of the general, unrestricted assets of the Employer for whom the Participant was
an Employee when the Deferral to which the claim relates was credited to the
claiming Participant’s Account; no person shall have or acquire any interest in
any such assets by virtue of the provisions of this Plan. The obligation
hereunder shall be an unfunded and unsecured promise to pay money in the future.
To the extent that the Participant, a Beneficiary, or other distributee acquires
a right to receive payments from the Plan under the provisions hereof, such
right shall be no greater than the right of any unsecured general creditor of
the Employer for whom the Participant was an Employee when the Deferral to which
the claim relates was credited to the claiming Participant’s Account; no such
person shall have nor require any legal or equitable right, interest or claim in
or to any property or assets of any Employer.

 

In the event that, in its discretion, the Employer purchases an insurance policy
or policies insuring the life of the Participant(or any other property) to allow
the Employer to recover the cost of providing the benefits, in whole, or in
part, hereunder, neither the Participant, his Beneficiary or other distributee
shall have nor acquire any rights whatsoever therein or in the proceeds
therefrom. The Employer shall be the sole owner and beneficiary of any such
policy or policies and, as such, shall possess and may exercise all incidents of
ownership therein. Except to the extent the Company may establish a Rabbi Trust
as described in Section 11.5, no such policy, policies or other property shall
be held in any trust for a Participant, Beneficiary or other distributee or held
as collateral security for any obligation hereunder. The existence of any such
Rabbi Trust does not give a Participant, Beneficiary or other distributee, any
interest, direct or beneficial, in any policy, policies or other property held
in such a trust. A Participant’s participation in the underwriting or other
steps necessary to acquire such policy or policies may be required by the
Committee and, if required, shall not be a suggestion of any beneficial interest
in such policy or policies to a Participant.

 

11.7

Severability

 

If any provision of this Plan shall be held illegal for any reason, said
illegality or invalidity shall not affect the remaining provisions hereof;
instead, each provision shall be fully severable and the Plan shall be
constructed and enforced as if said illegal or invalid provision had never been
included herein.



--------------------------------------------------------------------------------

11.8

Binding Effect.

 

This Plan shall be binding on each Participant and his heirs and legal
representatives and on the Company and each Employer and its successors and
assigns.

 

11.9

Governing Laws.

 

All provisions of the Plan shall be construed in accordance with the laws of
Ohio, except to the extent preempted by federal law.

 

11.10

Entire Agreement.

 

This document and any amendments contain all the terms and provisions of the
Plan and shall constitute the entire Plan, any other alleged terms or provisions
being of no effect.

 

IN WITNESS WHEREOF, the Company has caused the Plan to be executed as of March
1, 2000.

 

WORTHINGTON INDUSTRIES, INC.